NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            22-JUN-2020
                                            09:59 AM

                         NO. CAAP-XX-XXXXXXX


                 IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


           BANK OF NEW YORK MELLON TRUST COMPANY, N.A.,
   AS TRUSTEE FOR MORTGAGE ASSETS MANAGEMENT SERIES 1 TRUST,
          Plaintiff-Appellee, v. PAUL ADDISON CRAWFORD,
       Defendant-Appellant, and MARY CRAWFORD; SECRETARY
 OF HOUSING AND URBAN DEVELOPMENT; JORDAN HARA; LINDA SAN JOSE;
   FRANCE SAN JOSE; DANAMICHAEL DUTRO, Defendants-Appellees,
           and DOES 1 through 20, inclusive, Defendants


          APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                         (CIVIL NO. 15-1-364)


                        ORDER DISMISSING APPEAL
     (By:     Ginoza, Chief Judge, Leonard and Wadsworth, JJ.)
            Upon review of the record, it appears that:
            (1) On January 2, 2020, self-represented Defendant-
Appellant Paul Addison Crawford (Paul Crawford) conventionally
filed the notice of appeal in the Circuit Court of the Third
Circuit;
            (2) On January 6, 2020, the circuit court clerk
electronically filed the notice of appeal here to create this
appeal;
            (3) On March 6, 2020, the circuit court clerk filed the
record on appeal, and the appellate clerk notified the parties
that the statement of jurisdiction and opening brief were due on
or before March 16, 2020, and April 15, 2020, respectively;
            (4) Paul Crawford failed to file either document or
request an extension of time;
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          (5) On May 21, 2020, the appellate clerk notified Paul
Crawford that the time for filing the statement of jurisdiction
and opening brief had expired, the matter would be called to the
court's attention on June 1, 2020, for appropriate action, which
could include dismissal of the appeal, under Hawai#i Rules of
Appellate Procedure Rules 12.1(e) and 30, and Paul Crawford could
request relief from default by motion; and
          (6) Paul Crawford took no further action in this
appeal.
          Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
          DATED:   Honolulu, Hawai#i, June 22, 2020.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Katherine G. Leonard
                                      Associate Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge




                                  2